Citation Nr: 1410339	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-00 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1970  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In December 2013, the Veteran testified before the undersigned at a Travel Board hearing at the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is service-connected for post-traumatic stress disorder (PTSD), rated as 70 percent disabling; herniated nucleus pulposus of the lumbar spine, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; and hearing loss, rated as noncompensably disabling.  The last two disabilities were granted service connection during the course of the current appeal.  The Veteran meets the schedular criteria for a TDIU.  38 C.F.R. § 4.16.

However, the VA medical evidence suggests that the Veteran's PTSD does not render the Veteran unemployable.  A private opinion reflects that PTSD makes it difficult for the Veteran to work.  The Veteran retired in 2007.  The Veteran contends that he is unemployable and the recent June 2013 VA PTSD examination was insufficient.  He testified that he was being treated by a private psychiatrist and had received recent treatment in December 2013 and was again scheduled to see this physician.  In addition, he related that he would submit additional medical evidence; however, no medical evidence was forthcoming.  The Board further notes that there is no VA examination and opinion which considers the effects of all of the Veteran's service-connected disabilities in combination on employability which would be helpful in this case.  Thus, the Board finds that additional development is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all clinical records of the Veteran's treatment at the Bay Pines VA Medical Center.

2.  Contact the Veteran and determine the name and address of his private psychiatrist.  After securing the appropriate medical release, obtain and associate with the record copies of all clinical records, which are not already in the claims file, of the Veteran's treatment.  Additionally, in light of the forthcoming changes to the 38 U.S.C.A. § 5103A(2)(B), the RO/AMC must make two attempts for the relevant private treatment records or make a formal findings that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the record.  

3.  Schedule the Veteran for a VA examination to reassess the severity of the service-connected disabilities (all of them in combination, including those most recently service connected) on the Veteran's ability to obtain and maintain substantially gainful employment (versus marginal employment), given his level of education, prior work experience and training, but not any impact on account of his age or disabilities that are not service connected.  The examiner should discuss the rationale of the opinion.  

4.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the AMC should return the case to the examiner for completion of the inquiry.  

5.  The AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


